Citation Nr: 1633442	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  11-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome of the right knee.  

2.  Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2016, the Veteran testified at a Board hearing.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran stated that his bilateral knee disabilities were worse than reflected at the time of his last VA examination.  Considering that the Veteran was last examined in 2012, and in light of his testimony, the Board finds that a new examination that better reflects the Veteran's current symptomatology is warranted.  A new VA examination is needed to fully evaluate the severity of the Veteran's service-connected knee disabilities in terms conforming to the rating schedule.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858, at *9 (U.S. Vet. App. July 5, 2016).

Further, at his hearing, the Veteran also discussed the recent treatment he has received for his bilateral knee disabilities.  As the latest VA treatment records associated with his file are dated from February 2013, updated treatment records must also be obtained on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from February 2013 and thereafter and associate them with his claims file.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral knee disabilities.  The entire claims file must be reviewed by the examiner.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

